UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Ryan M. Charles Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2014 Date of reporting period: April 30, 2014 ITEM 1.SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND Schedule of Investments April 30, 2014 (Unaudited) Shares Value COMMON STOCK – (99.31%) CONSUMER DISCRETIONARY – (12.79%) Automobiles & Components – (0.43%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.61%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Consumer Services – (2.05%) Las Vegas Sands Corp. Media – (2.39%) Liberty Global PLC, Series C* Walt Disney Co. Retailing – (7.31%) Amazon.com, Inc.* Bed Bath & Beyond Inc.* CarMax, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Priceline.com Inc.* Total Consumer Discretionary CONSUMER STAPLES – (8.16%) Food & Staples Retailing – (5.85%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (2.31%) Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands)(a) Nestle S.A.(Switzerland) Philip Morris International Inc. Total Consumer Staples ENERGY – (5.08%) Canadian Natural Resources Ltd.(Canada) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Total Energy FINANCIALS – (36.83%) Banks – (8.37%) JPMorgan Chase & Co. Wells Fargo & Co. 1 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (22.91%) Capital Markets – (9.98%) Bank of New York Mellon Corp. $ Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (6.25%) American Express Co. Diversified Financial Services – (6.68%) Berkshire Hathaway Inc., Class A* Moody's Corp. Visa Inc., Class A Insurance – (4.55%) Multi-line Insurance – (1.93%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(b) Loews Corp. Property & Casualty Insurance – (1.91%) ACE Ltd. Markel Corp.* Progressive Corp. Reinsurance – (0.71%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.00%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (8.88%) Health Care Equipment & Services – (7.25%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings*(c) UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (1.63%) Agilent Technologies, Inc. Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (6.72%) Capital Goods – (4.12%) OCI N.V.(Netherlands)* PACCAR Inc. 2 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Shares/Units/ Principal Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Capital Goods – (Continued) Schneider Electric S.A.(France) $ Textron Inc. Commercial & Professional Services – (0.26%) Experian PLC(United Kingdom) Transportation – (2.34%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (13.49%) Semiconductors & Semiconductor Equipment – (1.32%) Texas Instruments Inc. Software & Services – (11.72%) Activision Blizzard, Inc. ASAC II L.P., Private Placement*(d) Google Inc., Class A* Google Inc., Class C* Microsoft Corp. Oracle Corp. Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* SouFun Holdings Ltd., Class A, ADR(China) Twitter, Inc.*(a) Technology Hardware & Equipment – (0.45%) Hewlett-Packard Co. Total Information Technology MATERIALS – (7.36%) Air Products and Chemicals, Inc. Ecolab Inc. Emerald Plantation Holdings Ltd.(China)* Holcim Ltd.(Switzerland) Lafarge S.A.(France) Martin Marietta Materials, Inc. Monsanto Co. Praxair, Inc. Total Materials TOTAL COMMON STOCK – (Identified cost $11,234,021,474) CORPORATE BONDS – (0.04%) MATERIALS – (0.04%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%/8.00%, 01/30/20(China)(e) $ TOTAL CORPORATE BONDS – (Identified cost $7,119,133) 3 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (0.41%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 05/01/14, dated 04/30/14, repurchase value of $39,289,076 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.625%, 01/31/18-08/15/20, total market value $40,074,780) $ $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.06%, 05/01/14, dated 04/30/14, repurchase value of $37,573,063 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.49%-10.50%, 03/20/16-01/01/44, total market value $38,324,460) SunTrust Robinson Humphrey, Inc. Joint Repurchase Agreement, 0.10%, 05/01/14, dated 04/30/14, repurchase value of $6,262,017 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.117%-4.50%, 04/01/19-05/01/44, total market value $6,387,240) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $83,124,000) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (0.70%) MONEY MARKET FUNDS – (0.70%) State Street Navigator Securities Lending Prime Portfolio TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $140,091,875) Total Investments – (100.46%) – (Identified cost $11,464,356,482) – (f) Liabilities Less Other Assets – (0.46%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank and Trust Company (“State Street Bank”).Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned. As of April 30, 2014, the Fund had on loan securities valued at $132,029,085; cash of $140,713,978 was received as collateral for the loans. The majority of cash was invested in a money market fund. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (b) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $49,652,678 or 0.25% of the Fund's net assets as of April 30, 2014. (c) Affiliated Company. Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended April 30, 2014. The aggregate fair value of the securities of affiliated companies held by the Fund as of April 30, 2014, amounts to $469,749,819. Transactions during the period in which the issuers were affiliates are as follows: Security Shares July 31, 2013 Gross Additions Gross Reductions Shares April 30, 2014 Dividend Income Laboratory Corp. of America Holdings – $ – 4 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) (d) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $326,459,900 or 1.62% of the Fund's net assets as of April 30, 2014. (e) Represents a PIK Toggle Note: PIK (Pay-In-Kind) toggle notes pay interest in cash at one rate or, at the company's option, pay interest in additional PIK toggle notes. The interest paid in additional notes is set at a higher rate than the cash interest rate. (f) Aggregate cost for federal income tax purposes is $11,464,378,796. At April 30, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Fund’s Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Fund’s Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Fund for equity securities include, but are not limited to, pricing partnerships by calculating the liquidation value of the investment on a daily basis using the closing price of the underlying stock and a waterfall schedule, which apportions the value of the partnership's interests based on the value of the net assets of the investment. A liquidity discount is then applied to the liquidation value. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Fund’s valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. 5 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Value Measurements - (Continued) The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer Discretionary $ $ – $ – $ Consumer Staples – – Energy – – Financials – – Health Care – – Industrials – – Information Technology – Materials – Corporate debt securities – – Short-term securities – – Investment of cash collateral for securities loaned – – Total Investments $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the three months ended April 30, 2014. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended April 30, 2014: Investment Securities: Beginning balance $ Increase in unrealized appreciation Ending balance $ Increase in unrealized appreciation during the period on Level 3 securities still held at April 30, 2014. $ There were no transfers of investments into or out of Level 3 of the fair value hierarchy during the period. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Assets Table Fair Value at Valuation Unobservable Investments at Value April 30, 2014 Technique Input Amount Equity securities $ Liquidation proceeds/Waterfall methodology based on underlying investment value, then applying liquidity discount Discount rate 13.10% The significant unobservable input used in the fair value measurement of equity securities is the discount rate, which, if changed, would affect the fair value of the Fund’s investment. An increase in the discount rate would result in a decrease in the fair value of the investment. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 6 DAVIS RESEARCH FUND Schedule of Investments April 30, 2014 (Unaudited) Shares Value COMMON STOCK – (95.82%) CONSUMER DISCRETIONARY – (15.14%) Consumer Durables & Apparel – (1.34%) NIKE, Inc., Class B $ Consumer Services – (3.50%) Las Vegas Sands Corp. Media – (5.98%) DISH Network Corp., Class A* Liberty Global PLC, Series C* Twenty-First Century Fox, Inc., Class B Retailing – (4.32%) AutoZone, Inc.* Lowe's Cos, Inc. Tiffany & Co. TJX Cos, Inc. Total Consumer Discretionary CONSUMER STAPLES – (8.55%) Food & Staples Retailing – (2.13%) CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (3.64%) Nestle S.A.(Switzerland) Unilever N.V., NY Shares(Netherlands) Household & Personal Products – (2.78%) Colgate-Palmolive Co. Total Consumer Staples ENERGY – (3.30%) Boardwalk Pipeline Partners, L.P. Canadian Natural Resources Ltd.(Canada) Halliburton Co. Transocean Ltd.(Switzerland) Total Energy FINANCIALS – (18.36%) Banks – (3.91%) JPMorgan Chase & Co. Toronto-Dominion Bank(Canada) U.S. Bancorp Diversified Financials – (6.95%) Capital Markets – (3.54%) Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Franklin Resources, Inc. Goldman Sachs Group, Inc. 1 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Shares/Units Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Diversified Financial Services – (3.41%) Berkshire Hathaway Inc., Class A* 4 $ Berkshire Hathaway Inc., Class B* Visa Inc., Class A Insurance – (7.48%) Multi-line Insurance – (3.78%) Fairfax Financial Holdings Ltd.(Canada) Loews Corp. Property & Casualty Insurance – (1.79%) ACE Ltd. Progressive Corp. W. R. Berkley Corp. Reinsurance – (1.91%) Everest Re Group, Ltd. Real Estate – (0.02%) Brookfield Property Partners L.P. Total Financials HEALTH CARE – (10.33%) Health Care Equipment & Services – (7.69%) Becton, Dickinson and Co. Diagnosticos da America S.A.(Brazil) Laboratory Corp. of America Holdings* Quest Diagnostics Inc. UnitedHealth Group Inc. WellPoint, Inc. Pharmaceuticals, Biotechnology & Life Sciences – (2.64%) Agilent Technologies, Inc. Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (9.58%) Capital Goods – (6.16%) Brenntag AG(Germany) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Textron Inc. Commercial & Professional Services – (3.42%) Experian PLC(United Kingdom) Republic Services, Inc. Total Industrials 2 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (22.29%) Semiconductors & Semiconductor Equipment – (6.56%) Altera Corp. $ Applied Materials, Inc. First Solar, Inc.* Intel Corp. Texas Instruments Inc. Software & Services – (13.61%) International Business Machines Corp. MasterCard, Inc., Class A Microsoft Corp. Oracle Corp. Salesforce.com, Inc.* SAP AG, ADR(Germany) Technology Hardware & Equipment – (2.12%) Apple Inc. Hewlett-Packard Co. Total Information Technology MATERIALS – (8.27%) Air Products and Chemicals, Inc. Cemex S.A.B. de C.V., ADR(Mexico)* Ecolab Inc. Lafarge S.A.(France) Praxair, Inc. Sherwin-Williams Co. Total Materials TOTAL COMMON STOCK – (Identified cost $32,915,196) SHORT-TERM INVESTMENTS – (4.17%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 05/01/14, dated 04/30/14, repurchase value of $897,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.625%, 01/31/18-08/15/20, total market value $914,940) $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.06%, 05/01/14, dated 04/30/14, repurchase value of $858,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.50%-6.00%, 08/15/23-04/15/44, total market value $875,160) SunTrust Robinson Humphrey, Inc. Joint Repurchase Agreement, 0.10%, 05/01/14, dated 04/30/14, repurchase value of $143,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.117%-3.72%, 05/01/27-01/20/42, total market value $145,860) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,898,000) 3 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Total Investments – (99.99%) – (Identified cost $34,813,196) – (a) $ Other Assets Less Liabilities – (0.01%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $34,817,075. At April 30, 2014 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund's assets are valued. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Fund's investment adviser, identifies as a significant event occurring before the Fund's assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Fund's Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser's portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Fund's Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Fund's valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Fund's investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. 4 DAVIS RESEARCH FUND Schedule of Investments - (Continued) April 30, 2014 (Unaudited) Security Valuation – (Continued) Value Measurements - (Continued) The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund's investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Consumer Discretionary $ $ – $ – $ Consumer Staples – – Energy – – Financials – – Health Care – – Industrials – – Information Technology – – Materials – – Short-term securities – – Total Investments $ $ $ – $ There were no transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the three months ended April 30, 2014. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:June 27, 2014 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:June 27, 2014
